[Cite as Taylor v. Bradshaw, 2016-Ohio-5067.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                           JUDGES:
JACKIE TAYLOR                                   :          Hon. W. Scott Gwin, P.J.
                                                :          Hon. Patricia A. Delaney, J.
                                  Petitioner    :          Hon. Craig R. Baldwin, J.
                                                :
-vs-                                            :
                                                :          Case No. 15CA90
WARDEN MARGARET BRADSHAW                        :
                                                :
                              Respondent        :          OPINION




CHARACTER OF PROCEEDING:                            Writ


JUDGMENT:                                           Dismissed


DATE OF JUDGMENT ENTRY:                             July 21, 2016

APPEARANCES:

For Petitioner                                      For Respondent

JACKIE TAYLOR                                       MAURA O'NEILL JAITE
P.O. BOX 8107                                       SENIOR ASSISTANT ATTORNEY
Mansfield, OH 44901                                 OHIO ATTORNEY GENERAL'S OFFICE
                                                    150 East Gay Street, 16th Floor
                                                    Columbus, OH 43215
Richland County, Case No. 15CA90                                                          2

Gwin, P.J.

       {¶1}   Petitioner, Jackie Taylor, has filed a Petition for Writ of Habeas Corpus

alleging the trial court lacked jurisdiction to sentence him for crimes for which he was not

indicted. Respondent has filed a Motion for Summary Judgment and Motion to Dismiss

for failure to state a claim upon which relief may be granted. Petitioner has also filed a

Motion for Summary Judgment.

       {¶2}   Petitioner was convicted by a jury of Aggravated Burglary, Aggravated

Robbery, Theft from the Elderly, and Possession of Cocaine. According to the sentencing

entry attached to the Petition, the counts of the indictment were renumbered. It is

Petitioner’s contention he is entitled to a writ of habeas corpus because the count

numbers presented to the jury were not the same as the count numbers of the indictment.

Counts 1 through 12 of the indictment are all related to Petitioner’s co-defendant.

Petitioner’s indictment began with Count 13. Petitioner was found guilty and sentenced

on renumbered Counts 1, 2, 7, and 8. The aggregate sentence was 15 years in prison

which has not yet expired.

       {¶3}   In a case similar to the case at bar, we held Petitioner has or had an

adequate remedy at law by way of appeal where the sentencing entry contained a clerical

error as to the count numbers. We held, “Petitioner has or had an adequate remedy at

law by way of direct appeal to challenge any defect in his sentence. ‘Like other

extraordinary-writ actions, habeas corpus is not available when there is an adequate

remedy in the ordinary course of law.’ In re Complaint for Writ of Habeas Corpus for

Goeller, 103 Ohio St. 3d 427, 2004–Ohio–5579, 816 N.E.2d 594, ¶ 6.”              Gooden v.
Richland County, Case No. 15CA90                                                          3

Bradshaw, 5th Dist. Richland No. 11CA55, 2011-Ohio-5300, ¶ 4, aff'd, 132 Ohio St. 3d 45,

2012-Ohio-2013, 968 N.E.2d 484, ¶ 4 (2012).

       {¶4}   Likewise, in this case, the counts were merely renumbered. The charges

themselves did not change. Petitioner was convicted of crimes for which he was indicted.

Petitioner has or had an adequate remedy at law by way of appeal to challenge any defect

in his conviction or sentence.

       {¶5}   Further, Petitioner’s claim in this case is barred by res judicata. “Res

judicata bars [a petitioner] from filing a successive habeas corpus petition insofar as he

raises claims that he either raised or could have raised in his previous petitions. Keith v.

Kelley, 125 Ohio St. 3d 161, 2010-Ohio-1807, 926 N.E.2d 646, ¶ 1; State ex rel. Johnson

v. Hudson, 118 Ohio St. 3d 308, 2008-Ohio-2451, 888 N.E.2d 1090; Johnson v. Mitchell

(1999), 85 Ohio St. 3d 123, 707 N.E.2d 471.” State ex rel. Johnson v. Pineda, 126 Ohio

St.3d 480, 2010-Ohio-4387, 935 N.E.2d 38, 39, ¶ 1 (2010)

       {¶6}   Petitioner has filed a prior Petition for Writ of Habeas Corpus. He could

have raised the instant issue in the prior Petition. For this reason, the instant claim is

barred by res judicata.
Richland County, Case No. 15CA90                                                   4


      {¶7}   Petitioner remains incarcerated pursuant to a valid, unexpired sentence,

therefore, habeas corpus does not lie. The motion to dismiss is granted.



By Gwin, P.J.,

Delaney, J., and

Baldwin, J., concur